DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s response filed on 2/12/21.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-5, 7-13, 15-17, 19-20 are currently pending.
Claims 1-5, 7-13, 15-17, 19-20 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Arguments	
Claim Rejections - 35 U.S.C. § 101
Applicant’s arguments with respect to claim(s) 1, 9, 17 have been fully considered but are not persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is maintained.
Applicant contends the claims do not recite an abstract idea under Step 2A Prong One. The Examiner respectfully disagrees. Specifically, Applicant contends the amended claims disclose limitations directed to operations performed by various components of a digital goods management engine to determine whether to provide access to digital content and as such cannot be considered as reciting an abstract idea. However, the rejection does not attempt said limitations as reciting an abstract idea. Instead, said limitations are considered additional elements that are not being indicative of integration into a practical application under Step 2A Prong Two.
Regarding the concept of a machine readable codes / QR codes, it is noted that the concept is addressed in the rejection as generally linking the use of the judicial exception to a particular technological environment or field of use. Specifically, the use of a machine readable code is merely generally linking the use of the judicial exception to the particular technological environment of machine readable codes such as bar codes and QR codes.
Applicant contends the claims results in a practical application under Step 2A Prong Two. The Examiner respectfully disagrees. First, Applicant contends the claims recite elements with a level of specificity such that the elements impose a meaningful limit on practicing the abstract idea. However, Applicant merely provides a conclusory 

Allowable Subject Matter
Claims 1-5, 7-13, 15-17, 19-20 would be allowable if the 35 USC 101 rejection is addressed. Regarding prior art, the following limitations are not taught by the closest cited art in view of the ordered combination of the claim as a whole:
in response to the receiving, verifying, by the digital goods management engine, whether the machine readable code is valid and has not been previously used; and in response to verifying that the machine readable code is valid and has not been previously used, providing, by the digital goods management engine to the first user, access to the digital version of content associated with the physical good while, in response to verifying that the machine readable code is valid and has been previously used, determining that a second user that previously used the machine readable code did not purchase the physical good.
	


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-13, 15-17, 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As per claims 1, 9, 17, the claimed invention is directed to non-statutory subject matter because:
Under Step 1 of the Section 101 Analysis, the claim(s) is/are directed to a system, method, and non-transitory machine readable medium which are statutory categories of invention.
Under Step 2A Prong One, the claim(s) recite(s) an abstract idea of mitigating settlement risk by providing access to resources when conditions are fulfilled, which falls within the following grouping of an abstract idea enumerated in the 2019 Patent Eligibility Guidance: a certain method of organizing human activity (i.e. fundamental economic principles or practices including mitigating risk). Specifically, the following limitations when viewed as a whole recite the aforementioned abstract idea:
determining that a transaction request involves an access request for a digital version of content associated with the physical good;
processing the transaction request, the transaction request comprising code found on a physical good of a first user, the processing 
in response to verifying that the code is valid and has not been previously used, providing, to the first user, access to the digital version of content associated with the physical good while, in response to verifying that the code is valid and has been previously used, determining that a second user that previously used the code did not purchase the physical good.
Furthermore, the claim(s) recite(s) an abstract idea which falls within the following grouping of an abstract idea enumerated in the 2019 Patent Eligiblity Guidance: mental processes (i.e. concepts performed in the human mind (including an observation, evaluation, judgment, opinion):
The aforementioned steps (i. - iii.) can be reasonably performed in the human mind. Specifically, it is reasonable for a human to be capable of validating a code comprised of text, verifying whether the code is valid and unused, and providing access to digital content as a result.
Under Step 2A Prong Two, the additional claim element(s), considered individually, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception, such that the claim is more than a drafting effort designed to monopolize the exception. Specifically, the following limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an 
one or more hardware processors, a memory storing instructions, and applying the steps to a digital goods management engine, e.g. a determination module and a digital access module of the digital goods management engine;
Furthermore, the following limitations generally link the use of the judicial exception to a particular technological environment or field of use:
The use of a machine readable code is merely generally linking the use of the judicial exception to the particular technological environment of machine readable codes such as bar codes and QR codes.
Furthermore, the additional claim elements(s) add insignificant extra-solution activity to the judicial exception. For example, the limitations of “receiving, by a digital goods management engine, a transaction request comprising a machine readable code scanned from a physical good of a first user; analyzing, by a determination module of the digital goods management engine, the transaction request to determine a component of the digital goods management engine to process the transaction request; based on the analyzing, transmitting the transaction request to a digital access module of the digital goods management engine” are activities incidental to the primary process or product of mitigating settlement risk by providing access to resources when conditions are fulfilled and are merely a nominal or tangential addition to the claim. Specifically, the machine readable code is merely gathered and 
Under Step 2A Prong Two, the additional claim element(s), considered in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Unlike the eligible claims in Diehr and Bascom, in which the elements limiting the exception taken together provided an inventive concept because they improved a technical field, the claim here does not invoke any of the considerations that courts have identified as providing significantly more than an exception. The combination of elements is no more than the sum of their parts. The claim amount(s) to no more than an instruction to apply the abstract idea onto a generic computer provides nothing more than mere automation of the abstract idea.
Under Step 2B, the additional claim element(s), considered individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself for similar reasons outlined under Step 2A Prong Two. Furthermore, the steps of “receiving, by a digital goods management engine, a transaction request comprising a Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). See MPEP 2106.05(d) and Berkheimer Memo.	
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 2-5, 7-8, 10-13, 15-16, 19-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, for the same reasoning as set forth with respect to claim 11. Specifically, dependent claims 2, 7-8, 10, 15-16, 19-20 further recite the abstract idea of mitigating settlement risk by providing access to resources when conditions are fulfilled. Dependent claims 3-5, 8, 11-13, 16, 20 include additional claim elements that generally link the use of the judicial exception to a particular technological environment or field of use of machine readable codes.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent Application Publication No. 20120308003 to Mukherjee teaches generating and authenticating barcodes using digital signatures comprise: inputting graphical data representing a barcode pattern into memory; translating the graphical data into barcode information according to a standard for translating a particular type of barcode pattern into barcode information; extracting a message and a digital signature from the barcode information; and determining whether the message is authentic by determining whether the digital signature matches the message.
United States Patent Application Publication No. 20060126848 to Park teaches a key authentication/service system and method using one-time authentication code. In the system and method, a key management client sends a key management server a message requesting transmission of a message for generating authentication code required to request a key management service. Next, the key management server creates a challenge message based on a challenge/response method using the received message. Next, the key management client generates the one-time authentication code using the challenge message and transmits it along with a message requesting a key management service to the key management server. Next, the key management server receives the one-time authentication code from the key management client and checks whether the one-time authentication code is certified to .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799.  The examiner can normally be reached on 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3685